          Case 1:21-cv-00691-JPC Document 31 Filed 07/23/21 Page 1 of 1

                     LEE LITIGATION GROUP, PLLC
                                148 WEST 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                        TEL: 212-465-1180
                                        FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM

WRITER’S DIRECT:       (212) 465-1188
                       cklee@leelitigation.com
                                                                                               July 23, 2021
Via ECF:
The Honorable John P. Cronan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 12D
New York, NY 10007
                       Re:     Lin v. Whitman
                               Case No. 21-cv-00691
Dear Judge Cronan:
       This firm represents the Plaintiff in the above-referenced action. We respectfully request
a two-week adjournment of the hearing, scheduled for July 26, 2021 at 10:00 a.m. as (1) Plaintiff
has a scheduling conflict, and (2) Plaintiff would like time to gather information and details in
response to the Court’s July 22, 2021 Order.
       Plaintiff requests an adjournment so as to properly address the two issues raised by the
Court’s July 22, 2021 Order. See ECF 29.
        First, the Court requested that Plaintiff be prepared to discuss “[w]hether Plaintiff has
standing under New York City Administrative Code (“NYCAC”) §8-602(a).” See ECF 29.
Plaintiff is prepared to discuss his standing for violations of NYCAC §8-602(a), which is granted
under NYAC §8-502. See NYAC §502 (“any person claiming to be a person aggrieved by an
unlawful discriminatory practice as defined in chapter 1 of this title or by an act of discriminatory
harassment or violence as set forth in chapter 6 of this title shall have a cause of action in any court
of competent jurisdiction…”).
       Second, the Court requested that Plaintiff address whether “Plaintiff has sufficiently
alleged diversity jurisdiction.” ECF 29. Plaintiff has alleged that he lives in California in his
Complaint, and Plaintiff seeks an adjournment to gather proof and potentially submit an affidavit
demonstrating his domicile.
        For the above reason, we respectfully request the Court to adjourn the hearing, currently
scheduled for July 26, 2021, at 10:00 a.m., for two weeks as Plaintiff currently has a scheduling
conflict, and an adjournment would allow Plaintiff the opportunity to provide proof of Plaintiff’s
domicile before holding a hearing on this issue. This is the first request to adjourn the hearing
conference.
       We thank the Court for its consideration of this matter.

 Respectfully submitted,

 /s/ C.K. Lee
                                  This request is denied. The conference scheduled for July 26, 2021 at 10:00 a.m. will
 C.K. Lee, Esq.
                                  take place as scheduled. Pursuant to 3.B of the Court's Individual Rules and Practices,
                                  adjournment requests must be made 2 business days in advance.
 cc: all parties via ECF
                                  SO ORDERED.                                ___________________________
                                  Date: July 23, 2021                        JOHN P. CRONAN
                                        New York, New York                   United States District Judge
